Citation Nr: 1140800	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  05-08 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1967.  He was awarded the Vietnam Service Medal and the Vietnam Campaign Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in part, denied the issue on appeal.

In October 2007, January 2010, and January 2011, the Board remanded the claim on appeal for additional development.  The requested development has been completed.

As noted in the Introduction sections of the Board's January 2010 and January 2011 remands, the following issues have been reasonably raised by the record and MUST be adjudicated by the RO: (1) Whether new and material evidence has been received to reopen a previously denied claim for service connection for a cervical spine disorder; (2) Entitlement to service connection for a low back disorder; and, (3) Entitlement to service connection for reactive hypoglycemia.  In addition, the Veteran submitted informal claims for entitlement to service connection for elevated blood sugar and entitlement to service connection for elevated liver enzymes in a July 2011 statement.  As these issues have not been developed for appellate review, they are REFERRED to the RO for adjudication and consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claim on appeal must be remanded again, in part, to comply with the Board's January 2011 remand directives.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.

In its January 2011 remand directives, after development was completed, the Board directed the AMC/RO to:
...re- adjudicate the Veteran's claim for service connection for peripheral neuropathy of the bilateral upper extremities, claimed as secondary to Agent Orange exposure, in light of all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

Additionally, the Board directed the AMC/RO to afford the Veteran's representative "an opportunity to review the claims file and complete a VA Form 646 or equivalent written argument" prior to recertifying the appeal to the Board.  The remand also stated, "If the representative cannot be contacted, the Veteran should be so notified to ensure that his due process rights are protected."  

The record contains neither an SSOC or any other indication that the claim was readjudicated by the RO/AMC, nor a VA Form 646 or any indication that the claims file was made available to the Veteran's representative for review prior to certification to the Board. As noted in the January 2011 remand, a VA Form 646 is not required for remanded appeals when new evidence is not submitted or the appeal was remanded by the Board solely for the assembly of medical records.  See January 2011 remand, p. 3; see also VA Adjudication Manual M21-1 MR, Part I, Chapter 5, Section F, § 28(c) (December 9, 2004).  In this case, a Form 646 is required because VA opinions addressing the etiology of the Veteran's peripheral neuropathy were added to the record when the case was previously remanded.  

As discussed in the January 2010 remand, the Veteran is entitled to representation at all stages of an appeal.  See 38 C.F.R. § 20.600(2011).  The United States Court of Appeals for the Federal Circuit has held that veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  See Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  Therefore, the Veteran and his representative must have an opportunity to review the new evidence of record and provide an argument in response to support the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who have treated him for his peripheral neuropathy of the bilateral upper extremities since November 2010, the date of the last SSOC response of record which indicates that the Veteran had more information or evidence to submit in support of his appeal.  After the Veteran has signed the appropriate releases, those records not already of record should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  After completion of the above and any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal based on a de novo review of all pertinent evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AMC/RO should issue a SSOC and provide the Veteran and his representative the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if indicated.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

